Citation Nr: 0739726	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for a lacerated 
wound to the left hand.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left ulna with a well healed scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which continued 0 percent 
(non-compensable) evaluations for a lacerated wound to the 
left hand and for residuals of a fracture of the left ulna 
with a well healed scar.  

The veteran testified at a September 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  

During the veteran's September 2007 Board hearing, he 
complained of problems with loss of grip strength in the left 
arm and with shooting pain from the hand to the arm.  The 
veteran's representative contends that the issues of 
entitlement to an increased evaluation for a lacerated wound 
to the left hand and for residuals of a fracture to the left 
ulna with a well healed scar were inextricably intertwined.  

The veteran's last VA examination was completed in April 
2003.  At that time, examination showed that the veteran had 
residual effects of trauma to the last two fingers of the 
metacarpals and hypothenar region as well as mild atrophy 
with slight impairment of strength and gripping capabilities.  
It is not clear from the examination report whether the 
veteran's symptomatology, including complaints of shooting 
pain up the arm, atrophy, and impairment of strength and grip 
are related to the veteran's service-connected lacerated 
wound to the left hand.  The April 2003 VA examiner also 
evaluated service-connected residuals of a fracture of the 
left ulna with a well healed scar.  The examination, however, 
was limited to the veteran's left ulna scar.  

As such, the Board finds that a current VA examination is 
necessary to clearly identify any current left hand and left 
arm symptomatology, and determine if such symptomatology is 
related to a service-connected lacerated wound to the left 
hand or to residuals of a fracture of the left ulna with a 
well healed scar.  The Board notes that when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected disability, such signs 
and symptoms shall be attributed to the service-connected 
disability.  See 38 C.F.R. § 3.102 (2007); Mittleider v. 
West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The veteran's lacerated wound to the left hand and residuals 
of a fracture of the left ulna with a well healed scar have 
been rated under Diagnostic Code 7804 for scars.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).  After all 
development has been completed, the RO shall review the case 
again based on the additional evidence and determine if 
consideration is warranted under other provisions of the 
Diagnostic Code, including those relating to limitation of 
motion, Group IX muscle injuries involving the intrinsic 
muscles of the hand, and the peripheral nerves.  See 38 
C.F.R. § 4.71a, 4.73, 4.124a (2007).  Under 38 U.S.C.A. § 
7105(d), a statement of the case shall include a citation to 
pertinent laws and regulations and a discussion of how such 
laws and regulations affect the agencies decisions.  The RO 
should issue a supplemental statement of the case, to include 
all relevant schedular criteria, and should readjudicate the 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
comprehensive VA examination(s) within 
the appropriate specialty to ascertain 
the current nature and severity of a 
service-connected (1) lacerated wound to 
the left hand and (2) residuals of a 
fracture of the left ulna with a well 
healed scar.  The claims folder should be 
made available to the examiner for review 
before the examination.  

A.  The examiner should identify all 
areas affected by the veteran's service-
connected lacerated wound to the left 
hand and identify any functional 
impairment due to such.  

B.  The examiner should identify all 
areas affected by the veteran's service-
connected residuals of a fracture of the 
left ulna with a well healed scar and 
identify any functional impairment due to 
such.  

The examiner should specifically address 
whether the veteran has limitation of 
motion, pain on examination, atrophy, or 
impairment of strength and grip related 
to a service-connected lacerated wound to 
the left hand, or to residuals of a 
fracture of the left ulna with a well 
healed scar.  Where it is not possible to 
separate the effects of the service-
connected disability from a nonservice-
connected disability, the Board will 
attribute such signs and symptoms to the 
service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 
(1998).  

2.  After all development has been 
completed, the RO should review the case 
and re-adjudicate the claims on appeal 
based on the additional evidence.  The RO 
should determine if consideration is 
warranted under other provisions of the 
Diagnostic Code, including those relating 
to limitation of motion, Group IX muscle 
injuries, and the peripheral nerves.  See 
38 C.F.R. § 4.71a, 4.73, 4.124a (2007).  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case with citation to 
all relevant schedular criteria, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
	
 
